Citation Nr: 1538636	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-01 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sleep apnea was not manifest in service and is otherwise unrelated to service.

2.  The Veteran's sleep apnea was not caused or aggravated by service-connected PTSD.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Sleep apnea was not proximately due to, the result of, or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

Under the VCAA, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the duty to notify was satisfied by letters sent to the Veteran in October 2008 and September 2009 which complied with the statutory notice requirements.  The claim on appeal was last adjudicated in November 2010, following which the Veteran was notified with a letter and a copy of the Statement of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim for sleep apnea.  Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  In addition, a VA examination has been afforded the Veteran in connection with his sleep apnea, and the report from this examination contains findings which include consideration of the Veteran's service treatment records and medical history.  The Board finds that this examination is adequate, and additional VA examinations are not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends he is entitled to service connection for sleep apnea, arguing specifically that his sleep apnea is related to his service-connected PTSD.  For the reasons discussed below, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the entire record, the Board finds as an initial matter that there is no evidence supporting a link between the Veteran's sleep apnea and his service.  Service treatment records indicate no complaints of or treatment for sleeping problems of any kind.  At separation, in September 1969, the Veteran denied frequent trouble sleeping, and his separation examination revealed no psychiatric problems or other indication of a sleep disorder.  The Veteran has never claimed that his sleep apnea manifested prior to 2008.  Indeed, the first documented diagnosis of sleep apnea was in 2008, more than 38 years after his discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Thus, the Board finds service connection is not warranted on a direct basis.

Alternatively, the Veteran argues that his sleep apnea is related to his service-connected PTSD.  In this regard, the Board notes that service connection is warranted for disability which is proximately due to, is the result of, or is aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

The Board finds, however, that the weight of the evidence is against this theory of entitlement.

As noted above, the Veteran's sleep apnea was first diagnosed in May 2008 following a VA sleep study.  Prior to this diagnosis, a review of the post-service VA medical evidence of record indicates that, beginning in the early 2000s, the Veteran sought treatment for sleep disturbance, nightmares, and insomnia, symptoms which were later associated with his PTSD.  (In a September 2002 rating decision, the RO awarded service connection for PTSD and assigned a 30 percent disability rating, in part based on the Veteran's "chronic sleep impairment."  In February 2005, this evaluation was increased to 50 percent.)

A VA examination was afforded the Veteran in January 2009 which confirmed a diagnosis of sleep apnea, first noted in 2008.  In a subsequent addendum, dated July 2009, the examiner opined, after reviewing the claims file, that the Veteran's sleep apnea was not caused by or the result of his PTSD.  The examiner clarified that "[o]bstructive sleep apnea syndrome is essentially a physical, anatomic obstruction of the upper airway that is symptomatic during REM sleep.  There is no documented pathophysiologic connection between PTSD, which is a psychological condition, and obstructive sleep apnea which is an anatomic/physical condition of the upper airway."  Upon review, the Board finds the examiner's opinion to be the most probative evidence, as it included an accurate review of the Veteran's medical history, and drew conclusions based on specific application of medical principles.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).

The Board has considered the lay evidence of record, particularly the Veteran's statements indicating a link between his PTSD and his sleep apnea.  In this regard, the Veteran is certainly competent to testify that his sleeping problems are related to his PTSD, as the medical evidence confirms that his PTSD results in chronic sleep impairment.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his claim that sleep apnea, as opposed to more general sleeping problems such as insomnia or nightmares, is linked to PTSD is outweighed by the VA medical professional's conclusion that the physiological factors causing the Veteran's sleep apnea are unrelated to his psychiatric symptoms.  

After weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to PTSD, is denied.


REMAND

With respect to the claim for hypertension, the Board notes that the Veteran's blood pressure at separation, in September 1969, was 148/81.  This finding may reflect elevated blood pressure.  In the July 2009 VA medical opinion of record, the examiner noted that the Veteran had "no clear diagnosis of his hypertension until more than 30 years after his discharge."  Although the examiner is correct that a formal diagnosis of hypertension was not made until the late 1990s or early 2000s, the Veteran's blood pressure at separation indicates the possibility that his hypertension was manifest during service or within the one-year presumptive period.  As the examiner did not comment on the separation blood pressure measurement, a clarifying opinion is needed.  Moreover, the examiner did not comment on whether exposure to herbicides, including Agent Orange, in the Republic of Vietnam could have caused or aggravated the Veteran's current hypertension.  Consequently, a remand is necessary in order to obtain a VA addendum to address these questions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the examiner who completed the January 2009 examination and July 2009 opinion for an addendum regarding the claim for hypertension.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines another examination is necessary, then such should be arranged.

In the addendum, the examiner is asked to determine the nature and etiology of the Veteran's documented hypertension.  Specifically, the examiner is asked to address the significance of blood pressure readings at separation of 148/81, and to comment on whether these findings are consistent with his current hypertension.

The examiner should then opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset during service or within one year of separation, or was otherwise related to service.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's hypertension is related to his exposure to herbicides, to include Agent Orange, in the Republic of Vietnam.

The examiner should then clarify whether the Veteran's service-connected PTSD causes or permanently aggravates his hypertension in light of the above issues.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


